Title: From John Adams to John Quincy Adams, 30 November 1804
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy Nov. 30. 1804

In your Letter of the 19th, which I have received with its Inclosures, you mention a Letter of the Sixth received from me but take no notice of an other, whose date as I take no Copies I cant remember. I have written you, two before this.
Your Mother is much better, and now lives with us but is so zealous about the affairs of the Family that I am almost as anxious for her, as when she was confined.
The Stiffness of temper you mention, never appeared to me, more than was honest and justifiable, excepting as Dr. Swift excepted. “If the World had a dozen Arbuthnots, I would burn my travels: but even he has his fault: an ugly Slouch in his gate.” thats all—
You request me to commit to Writing, the principal Incidents of my Life...Alass! Alass! Alass! What can I say? I can recollect no part of my political Life, without pain. Every Scene of it presents so much Jealousy Envy, treachery, Perfidy Malice without cause or provocation and revenge without Injury or Offence, which forever Surrounded me, that I cannot look back upon it without a kind of Scepticism in my own memory and a doubt whether I should be believed even by my own Children. You may depend on this, I am a Man more Sinn’d against than sinning.”—
The Memoirs of Sully have ever been to me a melancholly Book. They are, as they are given to us, by posthumous Compilers from a mountain of Rubbish, the description of an honest Man running the Gauntlet through all the ranks of Society. I dare to compare myself to him in this particular, and to affirm that I have seen and felt more of its pains than he did: with this infinite difference, that he served a Master, whose Understanding and Justice protected and rewarded him and I have served one who neither knew my services nor cared for me, after they were secured.— If I should write the Truth and the whole Truth and nothing but the Truth, like a faithful Witness, I should be believed by very few, and must reveal to posterity the Weaknesses of many great Men, whose Intentions were generally upright, and whose Characters ought to be esteemed and even revered by Posterity. My Work would be called an Hymn to Vanity. It would be one continued rapture of Vanity from one End to the other.—Do not suspect from this that I am a Pharisee, thanking God that I am not like other Men. No I am the Publican praying God to be mercifull to me a Sinner. I have fallen far short of my Duty in my own Judgment as well as in the Sight of God. But among Men, where is the Man, whom I have injured? I know him not.
Yesterday was our Thanksgiving. Thomas is gone to Haverhill. Brother Cranch and his Family dined with us. Mr Whitney gave Us a Solemn & vehement discourse upon the times. The late monstrous conduct of the People has spread a gloom, but far from intimidating our Pastor it appears to have aroused him.
This the thirtieth of November, to recollect a Jingle of Edmund Jennings, We should do well to remember. The Preliminaries of Peace in 1782 were signed on this day, and many valuable millions of Land obtained without fifteen millions of Dollars, or a breach of the Constitution.
I promise myself much pleasure next Summer, in the Society of my Children. I hope Politicks will not be So dark and As to destroy all Comfort. New England appears to me, like a Knight on Horseback in full Armour placed on the Pinnacle of a Monument or Steeple in the posture of full Gallop. With Love to all I am / affectionately
J. Adams